NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with
                                     Fed. R. App. P. 32.1




              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                Submitted February 9, 2011*
                                 Decided February 9, 2011

                                           Before

                             FRANK H. EASTERBROOK, Chief Judge

                             MICHAEL S. KANNE, Circuit Judge

                             ANN CLAIRE WILLIAMS, Circuit Judge

No. 10‐2687

ADENIKE ADEBIYI,                                    Appeal from the United States District
    Plaintiff‐Appellant,                            Court for the Northern District of Illinois,
                                                    Eastern Division.
       v.
                                                    No. 08 C 6837
TIMOTHY FELGENHAUER, et al.,
     Defendants‐Appellees.                          Robert M. Dow, Jr.,
                                                    Judge.

                                         O R D E R

       This suit stems from an altercation that took place when an Illinois judge ordered
Adenike Adebiyi arrested for failing to comply with a condition of her probation. 
According to the amended complaint, two sheriff’s deputies tasked with taking Adebiyi
into custody falsely cried out that she was biting and scratching them, which prompted
another deputy to kneel on her chest.  In addition to an excessive‐force claim against the
deputy who subdued her, Adebiyi’s complaint includes vague allegations against her


       *
        After examining the briefs and the record, we have concluded that oral argument is
unnecessary.  Thus the appeal is submitted on the briefs and the record.  See FED. R. APP. P.
34(a)(2)(C).
No. 10‐2687                                                                              Page 2

probation officer, the deputies who accused her of biting and scratching, and the assistant
state’s attorney who prosecuted her for aggravated battery.  The district court twice
recruited a lawyer to represent Adebiyi pro bono, but both lawyers eventually moved to
withdraw, the second citing Federal Rule of Civil Procedure 11.  After permitting the second
lawyer to withdraw, the court extended Adebiyi another opportunity to amend her
complaint.  Yet she failed to take advantage of the offer, so the court dismissed the suit on
the grounds that it was untimely as to the only defendant against whom Adebiyi arguably
states a claim.

        On appeal Adebiyi simply elaborates on the grievances set forth in her complaint. 
She does not discuss the reasons given for dismissing her lawsuit in any detail.  Nor does
she argue, with citations to the record and legal authority, that the district court committed
error.  See FED. R. APP. P. 28(a)(9).  But even a pro se litigant must comply with Rule 28, and
Adebiyi’s failure to do so forfeits appellate review.  See Anderson v. Hardman, 241 F.3d 544,
545 (7th Cir. 2001); Mathis v. N.Y. Life Ins. Co., 133 F.3d 546, 548 (7th Cir. 1998).

                                                                                   DISMISSED.